DETAILED ACTION   

1.	The Office Action is in response to Application 17370141 filed on 07/08/2021. Claims 1-15 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17370141 filed on 07/08/2021.
Priority #			 Filling Data			 Country
20191260.7		             2020-08-17			  EP

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 1-2, 8-10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Toshiharu (JP 3687159 B2) and in view of Sankar et al. (US 20140320661).
 
	Regarding claim 1, Toshiharu teaches a method for encoding video (fig. 4) captured by a camera (fig. 1, component 11; page 4, … The image input unit 11 is composed of, for example, an NTSC system television camera), the method comprising: 
	determining a centre for an image frame to be encoded (fig. 2, center of D1 is the center of the image; page 2, …defining an image, the distance from the center of the image on said image), and the image frame comprising multiple groups of pixels (fig. 2; paragraph 0008, … compression is performed, for example, by averaging a plurality of digital color difference signals corresponding to a plurality of pixels); 
	setting compression levels for the multiple groups of pixels of the image frame, wherein the compression levels for the multiple groups of pixels of the image frame are such that a level of compression increases with a radial distance from the centre of rotation (fig. 2; page 12, A region setting means for setting a plurality of regions on the image to which a high compression ratio is assigned as the distance from the center of the image increases;
Compression means for compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means); 
	and compress the image frame using the compression levels (page 12, compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means).
	It is noticed that Toshiharu does not disclose explicitly of wearable camera; and centre of rotation; and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video; encoding the image.
	Sankar discloses of wearable camera (paragraph 0024, a smartphone containing the camera; which is a wearable camera; since you can wear a smartphone); 
	and centre of rotation (fig. 2A, O; paragraph 0042, … from the center of rotation O); 
	and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video (fig. 2a; paragraph 0042, Since a user holds the camera and then performs a complete rotation to capture the video of a room, the distance of the camera from the center of rotation results in a significant motion parallax in the frames. FIG. 2A illustrates a camera motion model as a user rotates to collect a video of a room. The camera is at a radius r from the center of rotation O with a direction .theta);
	encoding the images (paragraph 0047, … may be encoded with computer-executable instructions or logic that implements the indoor scene capture system).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology wearable camera; and centre of rotation; and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video and encoding the images as a modification to the method for the benefit of that can assign a direction to at least some of the frames based on the angle of rotation (see Abstract).
	Regarding claim 8, Toshiharu teaches a non-transitory computer readable storage medium having stored thereon instructions for implementing a method (page 4, …, a program for controlling the compression / decompression operation of the signal processing unit 14), when executed on a device having processing capabilities (fig. 1, component 14; page 3, The signal processing unit 14)…, for encoding video (fig. 2) captured by a camera (fig. 1, component 11; page 4, … The image input unit 11 is composed of, for example, an NTSC system television camera),
	the method comprising: 
	determining a centre for an image frame to be encoded (fig. 2, center of D1 is the center of the image; page 2, …defining an image, the distance from the center of the image on said image), and the image frame comprising multiple groups of pixels (fig. 2; paragraph 0008, … compression is performed, for example, by averaging a plurality of digital color difference signals corresponding to a plurality of pixels); 
	setting compression levels for the multiple groups of pixels of the image frame, wherein the compression levels for the multiple groups of pixels of the image frame are such that a level of compression increases with a radial distance from the centre of rotation (fig. 2; page 12, A region setting means for setting a plurality of regions on the image to which a high compression ratio is assigned as the distance from the center of the image increases;
Compression means for compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means); 
	and compress the image frame using the compression levels (page 12, compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means).
	It is noticed that Toshiharu does not disclose explicitly of wearable camera; and centre of rotation; and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video; encoding the image.
	Sankar discloses of wearable camera (paragraph 0024, a smartphone containing the camera; which is a wearable camera since you can wear a smartphone); 
	and centre of rotation (fig. 2A, O; paragraph 0042, … from the center of rotation O); 
	and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video (fig. 2a; paragraph 0042, Since a user holds the camera and then performs a complete rotation to capture the video of a room, the distance of the camera from the center of rotation results in a significant motion parallax in the frames. FIG. 2A illustrates a camera motion model as a user rotates to collect a video of a room. The camera is at a radius r from the center of rotation O with a direction .theta);
	encoding the images (paragraph 0047, … may be encoded with computer-executable instructions or logic that implements the indoor scene capture system).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology wearable camera; and centre of rotation; and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video and encoding the images as a modification to the non-transitory computer readable storage medium for the benefit of that can assign a direction to at least some of the frames based on the angle of rotation (see Abstract).
	Regarding claim 9, Toshiharu teaches a camera comprising: an image sensor configured to capture image data (fig. 1, component 11; page 4, … The image input unit 11 is composed of, for example, an NTSC system television camera),
	 circuitry (fig. 1, component 14; page 3, … The signal processing unit 14) configured to execute: 
	a centre of rotation determining function configured to determine a centre for an image frame to be encoded (fig. 2, center of D1 is the center of the image; page 2, …defining an image, the distance from the center of the image on said image), and the image frame comprising multiple groups of pixels (fig. 2; paragraph 0008, … compression is performed, for example, by averaging a plurality of digital color difference signals corresponding to a plurality of pixels); 
	a compression level setting function configured to set compression levels for the multiple groups of pixels of the image frame, wherein the compression levels for the multiple groups of pixels of the image frame are such that a level of compression increases with a radial distance from the centre of rotation (fig. 2; page 12, A region setting means for setting a plurality of regions on the image to which a high compression ratio is assigned as the distance from the center of the image increases; Compression means for compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means); 
	and compress the image frame using the compression levels (page 12, compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means).
	It is noticed that Toshiharu does not disclose explicitly of wearable camera; and centre of rotation; and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video; encoding the image.
	Sankar discloses of wearable camera (paragraph 0024, a smartphone containing the camera; which is a wearable camera since you can wear a smartphone); 
	and centre of rotation (fig. 2A, O; paragraph 0042, … from the center of rotation O); 
	and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video (fig. 2a; paragraph 0042, Since a user holds the camera and then performs a complete rotation to capture the video of a room, the distance of the camera from the center of rotation results in a significant motion parallax in the frames. FIG. 2A illustrates a camera motion model as a user rotates to collect a video of a room. The camera is at a radius r from the center of rotation O with a direction .theta);
	encoding the images (paragraph 0047, … may be encoded with computer-executable instructions or logic that implements the indoor scene capture system).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology wearable camera; and centre of rotation; and , the centre of rotation relating to a rotational movement of the wearable camera at the time of capturing the video and encoding the images as a modification to the camera for the benefit of that can assign a direction to at least some of the frames based on the angle of rotation (see Abstract).

	Regarding claim 2, the combination of Toshiharu and Sankar the limitations recited in claim 1 as discussed above. In addition, Sankar further discloses that determining the centre of rotation using data from one or more movement sensors in the wearable camera (paragraph 0024, … assign a direction to at least some of the frames based on the angle of rotation as determined by an inertial sensor (e.g., gyroscope)).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 10, the combination of Toshiharu and Sankar the limitations recited in claim 9 as discussed above. In addition, Sankar further discloses that a movement sensor for determining movement data for the wearable camera, wherein the centre of rotation determining function is further configured to determine the centre of rotation using the movement data from the movement sensor (paragraph 0024, … assign a direction to at least some of the frames based on the angle of rotation as determined by an inertial sensor (e.g., gyroscope); paragraph 0042, Since a user holds the camera and then performs a complete rotation to capture the video of a room, the distance of the camera from the center of rotation results in a significant motion parallax in the frames. FIG. 2A illustrates a camera motion model as a user rotates to collect a video of a room. The camera is at a radius r from the center of rotation O with a direction .theta).
	The motivation of combination is the same as in claim 9’s rejection.

7.	Claim 3-5, 7, 11-13, 15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Toshiharu (JP 3687159 B2) and in view of Sankar et al. (US 20140320661)  and further in view of Tatsuo et al. (JP 3746739 B2). 

	Regarding claim 3, the combination of Toshiharu and Sankar teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that Toshiharu does not disclose explicitly of determining motion vectors for the image frame, wherein the act of determining the centre of rotation further comprises: determining the centre of rotation using the motion vectors.
	Tatsuo discloses of determining motion vectors for the image frame, wherein the act of determining the centre of rotation further comprises: determining the centre of rotation using the motion vectors (fig. 5; page 8 … the motion vector v is (x, y). . The motion vector is accumulated in a memory… ; page 9, … the center position of the rotational movement may be the midpoint between the two points a and b. When motion vectors are obtained and calculated for three or more points, the center of rotation may be appropriately determined according to the positions of those points).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of determining motion vectors for the image frame, wherein the act of determining the centre of rotation further comprises: determining the centre of rotation using the motion vectors as a modification to the method for the benefit of that correct the relative positions of the two adjacent images and connect the two images accurately (see page 6).
	Regarding claim 4, the combination of Toshiharu, Sankar and Tatsuo teaches the limitations recited in claim 3 as discussed above. In addition, Tatsuo further teaches that determining a preliminary centre of rotation for the image frame (page 9, … the center position of the rotational movement may be the midpoint between the two points a and b);
	 and setting a motion vector search area including the preliminary centre of rotation, the motion vector search area being a subarea of the image frame (as shown in fig. 5, the search area is the smaller box in the image which includes the center; page 9, … the parallel movement amounts Δx and Δy and the rotational movement amount Δθ are input to the image moving circuit 18b. The image moving circuit 18b rotates and translates the image of the Nth frame in the frame memory A17 and writes it in the frame memory B19 as shown in FIG. Here, the center position of the rotational movement may be the midpoint between the two points a and b. When motion vectors are obtained and calculated for three or more points, the center of rotation may be appropriately determined according to the positions of those points), wherein the act of determining the motion vectors comprises: determining the motion vectors in the motion vector search area (as shown in fig. 5).
	The motivation of combination is the same as in claim 3’s rejection.

	Regarding claim 5, the combination of Toshiharu, Sankar and Tatsuo teaches the limitations recited in claim 4 as discussed above. In addition, Tatsuo further teaches that obtaining a previous centre of rotation for a previous image frame (as shown in fig. 3 and fig. 4; page 6, … FIG. 4, the shooting range moves on the subject with blurring, and shooting is performed sequentially. When the photographed images are continuously viewed, the images appear to move, so that a shift between two adjacent images can be represented by a motion vector. Since a rotational component is included due to blurring, the motion vector generally has a different value at each position on the image; since previous image has rotation, it has previous rotation center, as suggested in page 9, the center position of the rotational movement may be the midpoint between the two points a and b) , wherein the act of determining a preliminary centre of rotation comprises: determining the preliminary centre of rotation for the image frame to correspond to the previous centre of rotation ( as shown in fig. 3 and fig. 4; page 6, … obtains the parallel movement amount and the rotation movement amount of the image by obtaining motion vectors at a plurality of different portions in a range where the same subject is captured in two adjacent images. Using these pieces of information, the image conversion unit 18b can correct the relative positions of the two adjacent images and connect the two images accurately; page 9, the center position of the rotational movement may be the midpoint between the two points a and b).
	The motivation of combination is the same as in claim 3’s rejection.

	Regarding claim 7, the combination of Toshiharu and Sankar teaches the limitations recited in claim 1 as discussed above. In addition, Sankar further teaches a rate of increase of the level of compression with the radial distance from the centre of rotation (fig. 2; page 12, A region setting means for setting a plurality of regions on the image to which a high compression ratio is assigned as the distance from the center of the image increases; Compression means for compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means); 
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that Toshiharu does not disclose explicitly of determining motion vectors for the image frame.
	Tatsuo discloses of determining motion vectors for the image frame (fig. 5;, page 8 … the motion vector v is (x, y). . The motion vector is accumulated in a memory… ; page 9, … the center position of the rotational movement may be the midpoint between the two points a and b. When motion vectors are obtained and calculated for three or more points, the center of rotation may be appropriately determined according to the positions of those points).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of determining motion vectors for the image frame as a modification to the method for the benefit of that correct the relative positions of the two adjacent images and connect the two images accurately (see page 6).

	Regarding claim 11, the combination of Toshiharu and Sankar teaches the limitations recited in claim 9 as discussed above. 
	It is noticed that Toshiharu does not disclose explicitly of determining motion vectors for the image frame, wherein the act of determining the centre of rotation further comprises: determining the centre of rotation using the motion vectors.
	Tatsuo discloses of determining motion vectors for the image frame, wherein the act of determining the centre of rotation further comprises: determining the centre of rotation using the motion vectors (fig. 5;, page 8 … the motion vector v is (x, y). . The motion vector is accumulated in a memory… ; page 9, … the center position of the rotational movement may be the midpoint between the two points a and b. When motion vectors are obtained and calculated for three or more points, the center of rotation may be appropriately determined according to the positions of those points).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of determining motion vectors for the image frame, wherein the act of determining the centre of rotation further comprises: determining the centre of rotation using the motion vectors as a modification to the camerafor the benefit of that correct the relative positions of the two adjacent images and connect the two images accurately (see page 6).
	Regarding claim 12, the combination of Toshiharu, Sankar and Tatsuo teaches the limitations recited in claim 11 as discussed above. In addition, Tatsuo further teaches that determining a preliminary centre of rotation for the image frame (page 9, … the center position of the rotational movement may be the midpoint between the two points a and b);
	 and setting a motion vector search area including the preliminary centre of rotation, the motion vector search area being a subarea of the image frame (as shown in fig. 5, the search area is the smaller box in the image which includes the center; page 9, … the parallel movement amounts Δx and Δy and the rotational movement amount Δθ are input to the image moving circuit 18b. The image moving circuit 18b rotates and translates the image of the Nth frame in the frame memory A17 and writes it in the frame memory B19 as shown in FIG. Here, the center position of the rotational movement may be the midpoint between the two points a and b. When motion vectors are obtained and calculated for three or more points, the center of rotation may be appropriately determined according to the positions of those points), wherein the act of determining the motion vectors comprises: determining the motion vectors in the motion vector search area (as shown in fig. 5).
	The motivation of combination is the same as in claim 11’s rejection.

	Regarding claim 13, the combination of Toshiharu, Sankar and Tatsuo teaches the limitations recited in claim 12 as discussed above. In addition, Tatsuo further teaches that obtaining a previous centre of rotation for a previous image frame (as shown in fig. 3 and fig. 4; page 6, … FIG. 4, the shooting range moves on the subject with blurring, and shooting is performed sequentially. When the photographed images are continuously viewed, the images appear to move, so that a shift between two adjacent images can be represented by a motion vector. Since a rotational component is included due to blurring, the motion vector generally has a different value at each position on the image; since previous image has rotation, it has previous rotation center, as suggested in page 9, the center position of the rotational movement may be the midpoint between the two points a and b) , wherein the act of determining a preliminary centre of rotation comprises: determining the preliminary centre of rotation for the image frame to correspond to the previous centre of rotation ( as shown in fig. 3 and fig. 4; page 6, … obtains the parallel movement amount and the rotation movement amount of the image by obtaining motion vectors at a plurality of different portions in a range where the same subject is captured in two adjacent images. Using these pieces of information, the image conversion unit 18b can correct the relative positions of the two adjacent images and connect the two images accurately; page 9, the center position of the rotational movement may be the midpoint between the two points a and b).
	The motivation of combination is the same as in claim 11’s rejection.

	Regarding claim 15, the combination of Toshiharu and Sankar teaches the limitations recited in claim 9 as discussed above. In addition, Sankar further teaches a rate of increase of the level of compression with the radial distance from the centre of rotation (fig. 2; page 12, A region setting means for setting a plurality of regions on the image to which a high compression ratio is assigned as the distance from the center of the image increases; Compression means for compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means); 
	The motivation of combination is the same as in claim 9’s rejection.
	It is noticed that Toshiharu does not disclose explicitly of determining motion vectors for the image frame.
	Tatsuo discloses of determining motion vectors for the image frame (fig. 5;, page 8 … the motion vector v is (x, y). . The motion vector is accumulated in a memory… ; page 9, … the center position of the rotational movement may be the midpoint between the two points a and b. When motion vectors are obtained and calculated for three or more points, the center of rotation may be appropriately determined according to the positions of those points).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of determining motion vectors for the image frame as a modification to the camera for the benefit of that correct the relative positions of the two adjacent images and connect the two images accurately (see page 6).
8.	Claim 6, 14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Toshiharu (JP 3687159 B2) and in view of Sankar et al. (US 20140320661)  and further in view of TSUNASHIMA (JP 2005027046 A). 

	Regarding claim 6, the combination of Toshiharu and Sankar teaches the limitations recited in claim 1 as discussed above. In addition, Sankar further teaches wearable camera (paragraph 0024, a smartphone containing the camera; which is a wearable camera) and Toshiharu further teaches a rate of increase of the level of compression with the radial distance from the centre of rotation  (fig. 2; page 12, A region setting means for setting a plurality of regions on the image to which a high compression ratio is assigned as the distance from the center of the image increases; Compression means for compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means); 
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that Toshiharu does not disclose explicitly of determining an angular velocity of the camera at a time of capturing the image frame.
	TSUNASHIMA  discloses of determining an angular velocity of the camera at a time of capturing the image frame (page 10 … an angular velocity sensor may be mounted on the camera device 20 to detect the horizontal / vertical component and the rotational component of the shake amount).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of determining an angular velocity of the camera at a time of capturing the image frame as a modification to the method for the benefit of that detect the horizontal / vertical component and the rotational component of the shake amount (see page 10).
	Regarding claim 14, the combination of Toshiharu and Sankar teaches the limitations recited in claim 9 as discussed above. In addition, Sankar further teaches wearable camera (paragraph 0024, a smartphone containing the camera; which is a wearable camera)  and Toshiharu further teaches a rate of increase of the level of compression with the radial distance from the centre of rotation  (fig. 2; page 12, A region setting means for setting a plurality of regions on the image to which a high compression ratio is assigned as the distance from the center of the image increases; Compression means for compressing the digital color difference signal supplied from the signal supply means at a corresponding compression rate in accordance with the setting of the area setting means); 
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that Toshiharu does not disclose explicitly of determining an angular velocity of the camera at a time of capturing the image frame.
	TSUNASHIMA  discloses of determining an angular velocity of the camera at a time of capturing the image frame (page 10 … an angular velocity sensor may be mounted on the camera device 20 to detect the horizontal / vertical component and the rotational component of the shake amount).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of determining an angular velocity of the camera at a time of capturing the image frame as a modification to the camera for the benefit of that detect the horizontal / vertical component and the rotational component of the shake amount (see page 10).
9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423